Case 3:13-Cr-00015-SI\/|R-HCA Document 313 Filed 01/07/19 Page 1 of 24

UNITED STATES DISTRICT COURT FOR THE

 

soUTHERN DISTRICT oF IOWA ./ /V / l/@
015 7

UNITED sTATEs oF AMERICA, ) So”f/;;/€F@,Sr 2”/.9

) O/S]. /9/0]~

a c

v° ) /OIOFZ/RT

) case No. 3:13-cR-00015(sMR) ha
ANGELo EFTHIMIATOS, )

)

 

MOTION TO DISMISS ARREST WARRANT FOR MULTIPLE
VIOL_ATIONS OF THE SPEEDY TRIAL ACT

Angelo Elihimiatos, the Defendant, hereby moves this Court to dismiss his April 12,
2018 Arrest Warrant with prejudice pursuant to 18 U.S.C. §3162(a) for several violations of the
Speedy Trial Act, 18 U.S.C. §3161 et seq.

I. Preliminary Statement

It is important to point out that the leading Speedy Trial case for the entire Nation
emanated from the Eighth Circuit. In Bloate v. United States, 559 U.S. 196 (2010), the Supreme
Court remanded the case back to the Eighth Circuit and Bloate’s 30 year sentence was dismissed
due to a speedy trial violation of 16 days (see Unz'ted States v. Bloate, 655 F.3d 750 (8th Cir.
2011)). The decision in Bloate is based on another Eighth Circuit case, United States v. Dezeler,
81 F.3d 86 (8th Cir. 1996), where the defendant in that case had his indictment dismissed for a
speedy trial violation of only one day. Mr. Efthimiatos’s Arrest Warrant n_lLtbg dismissed due
to the law under Bloate, Um'ted Stcites v. Tinklenberg, 131 S.Ct. 2007 (2011) (violation of only
nine days), and Dezeler, as well as the ’fact that all four points of the Barker test favor Mr.
Efthimiatios in this case. As the Supreme Court stated in Barker v. Wingo, 407 U.S. 514 (1972):

“[I]nordinate delay between public charge and trial, wholly aside from possible

prejudice to a defense on the merits, may ‘seriously interfere with the defendant's liberty,

whether he is h'ee on bail or not, and may disrupt his employment, drain his financial

resources, curtail his associations, subject him to public obloquy, and create anxiety in
him, his family and his friends.”’ Id. at 537.

Case 3:13-Cr-00015-SI\/|R-HCA Document 313 Filed 01/07/19 Page 2 of 24

In calculating the various violations of the Speedy Trial Act (STA) 18 U.S.C. §3161 et
seq, the STA Clock for the Southern District of Iowa started on April 12, 2018, when Judge Rose
signed the Arrest Warrant (there is no indictment in this case) (see Exhibit One) accusing Angelo
of the same crime he was arrested for on April 10, 2018 in Vermont (see Verrnont Cornplaint as
Exhibit 'I`wo and Vermont Indictment as Exhibit Three). While it is true that the STA Clock
starts with the later of the Initial Appearance or the Indictment (see §3161(a)), in this case,
Angelo has not appeared in Iowa, nor has there been any effort to bring him before this Court
since the issuance of the Arrest Warrant in April. Mr. Eithimiatos has been detained away from
his family since April 10, 2018, and his bail has been denied due to this Court’s insistence since
April 12, 2018 that he be held without bail, even though he has still not appeared before anyone
in Iowa, and despite the fact that usually only murderers and terrorists are the type of people
detained without bail. Furthermore, a cursory glance at his docket in Iowa shows that there have
been no continuances, updates, or analyses pursuant to United States v. Zedner, 547 U.S. 489,
507 (2006) in Iowa as required by the Speedy Trial Act and the Supreme Court. His detention
was ordered even though he has a disabled wife, a special needs child, and a farmhouse in
Verrnont that he was working on substantial renovations and restoration. It is absurd to think
that he would leave the countl'y while on Probation in Iowa, which would expose him to a lO-
year sentence for a probation violation and fleeing before trial, and now before he is sentenced in
Vermont.

It is important to note that Nishal Sankat, the Canadian student from Trinidad who
recently attempted to steal an airliner at the Melbourne-Orlando Airport received a sentence of
12 days - time served - and a fine of $910, while Angelo has been detained in maximum

security prisons since April for a “traffic-ticket” type violation of flying without an Ainnan’s

Case 3:13-Cr-00015-SI\/|R-HCA Document 313 Filed 01/07/19 Page 3 of 24

Certificate because of an unlawful arrest warrant pending in this Court since April. However, his
Airman’s Certificate was still in force on the FAA’s own computer at the time of his arrest.

Mr. Efthimiatos should have been granted bail for his minor infraction. The Second
Circuit has interpreted Section 3142(e) of the Bail Refonn Act of 1984 to require a district court
to engage in a two-step inquiry before ordering a defendant detained pending trial. Um'ted States
v. Shakur, 817 F.2d 189, 194-95 (2d Cir. 1987) (citing United States v. Berrios Berrios, 791 F.2d
246, 250 (2d Cir.'1986)). First, the court must make a finding as to whether the defendant
presents a risk of flight if not detained. Shakur at 194-95 (citing United States v. Martir, 782
F.2d 1141, 1146 (2d Cir. 1986) (listing factors to be considered in making a finding whether a
defendant presents a risk of flight)). Second, if the court finds that a defendant is a risk of flight,
then the court must proceed to the second step of the inquiry, and determine whether there are
conditions or a combination of conditions which reasonably will assure the presence of the
defendant at trial if he is released. Shakur at 194-95. Neither this Court nor the Vennont Court
did this constitutional analysis required by the Due Process Clause.

The burden of proof is on the Government to prove the absence of such conditions by a
preponderance of the evidence. Id. See United States v. Chz'murenga, 760 F.2d 400, 405 (2d Cir.
1985). Among the factors that a district court must take into account in conducting this inquiry
are: (i) "the nature and circumstances of the offense charged," 18 U.S.C. §3142(g)(2); (ii) "the
weight of the evidence against the person;" §3142(g)(2); (iii) "the history and characteristics of
the person" §3142(g)(3) and (iv) "the nature and seriousness of the danger to any person or
community that would be posed by the person's release." §3142(g)(4). Included in the history

and characteristics of a person are, inter alia, his character, family ties, employment, financial

Case 3:13-Cr-00015-SI\/|R-HCA Document 313 Filed 01/07/19 Page 4 of 24

resources, length of residence in the community, community ties, past conduct, and record
concerning appearance at court proceedings §3142(g)(3)(A).

None of this analysis was done in Angelo’s case, and he has been held without bail for
almost nine months, which is more than the amount of time the defendant in Barker was held.
Angelo could have had an ankle bracelet, but due to this Court’s actions and the communication
between the AUSA in Iowa and the AUSA in Vermont, Angelo is that rare defendant that has
both a Speedy Trial constitutional claim as well as several violations of the Speedy Trial Act and
the Due Process Clause (see Betterman v. Montana, 136 S.Ct. 1609 (2016)). See, also, United
Stal‘es v. Penm'ck, 2016 WL 4089192 (W.D.N.Y. 2016). “Although unusual, it is possible for a
delay that does not violate the [Speedy Trial Act] to run afoul of the Sixth Amendment’s
guarantee of a speedy trial.” See United States v. Green, 2018 WL 786185 (W.D.N.Y. 2018),
citing Pennick at *2, ajj”’d 713 Fed.Appx. 33 (2d Cir. 2017). The standard for both constitutional
Speedy Trial Clause violations and Due Process Clause delay viola\tions is Barker, and as the
Second Circuit noted in Penm'ck, the defendant in Barker was detained for only five months
while awaiting trial, four months less than Angelo at this time.

II. Angelo’s Arrest Warrant Must Be Dismissed for ~Several Violations of the
Speedy Trial Act

The government has demonstrated its “truly neglec ” and “demonstrably lackadaisical
attitude” to Mr. Efthimiatos’s rights by continuing to violate his Constitutional right to a Speedy
Trial, as he will not sit in front of this Court until over nine months after being arrested. See
United States v. Taylor, 487 U.S. 326, 338 (1988) (court may dismiss with prejudice in light of
“u'uly neglectful attitude on the part of the Governmen ”); Um`ted States v. Giambrone, 920 F.2d
176, 180 (2d Cir. 1990) (court may dismiss with prejudice in light of prosecution’s

“demonstrably lackadaisical attitude”). There is actually no valid excludable time on the Iowa

Case 3:13-Cr-00015-SI\/|R-HCA Document 313 Filed 01/07/19 Page 5 of 24

Docket at all because there has been no balancing test whatsoever as required by §3161(h)(7)
and Zedner (“[n]o such period of delay...shall be excludable. ..unless the court sets forth, in the
record of the case, either orally or in writing, its reasons for finding that the ends of justice
served by the granting of such continuance outweigh the best interests of the public and the
defendant in a speedy trial.”) Id. at 507. See the current Docket attached as Exhibit Four.

Angelo will assert that the Iowa Speedy Trial Clock began on April 12, 2018 and was not
stopped until the filing of this motion, so there are several separate periods of more than 71 days
in violation of §3161(a)(2). Therefore, this Honorable Court has no choice but to dismiss this
Arrest Warrant pursuant to §3162(a). Further below, Angelo will show that all of the factors of
§3162 are in his favor to dismiss the Indictment yv_@ prejudice as has been done in many other
districts throughout the country. The Govemment is prohibited fi‘om arguing that this Court or
even a Vermont Magistrate can possibly ignore the clear statutory requirements of
§3161(h)(7)(A):

(h) The following periods of delay shall be excluded in computing the time within which

an information or an indictment must be filed, or in computing the time within which the

trial of any such offense must commence

(7) (A) Any period of delay resulting from a continuance granted by any judge on his

own motion or at the request of the defendant or his counsel or at the request of

the attorney for the Government, if the judge granted such continuance on the basis of his
findings that the ends of justice served by taking such action outweigh the best interest of

the public and the defendant in a speedy trial. No such period of delay resulting from a

continuance gpanted by the court in accordance with this paragraph shall be
excludable under this subsection unless the court sets forth, in the record of the casea
either orally or in writing, its reasons for finding that the ends of justice served by
the gganting of such continuance outweigh the best interests of the public and the
defendant in a speedy trial.

Also, the precedent of the Second Circuit as stated in United States v. Sarmiento, 2018

WL 3244391 (2d cir. 2018).-

“The Section 3161(h)(8), or “ends-of-justice,” continuance allows district courts in their

Case 3:13-Cr-0_0015-SI\/|R-HCA Document 313 Filed 01/07/19 Page 6 of 24

discretion to exclude time that would otherwise count towards the Act’s 70-day clock.

Continuances granted under this provision are subject to stringent requirements,

however: the court must state on the record the reasons for the continuance, taking

into account specified factors, and must weigh those reasons against the interests of

the public and defendant in a speedy trial. 18 U.S.C. §3161(h)(7)(A),(B).” Ia'. at *2

(emphasis added).

The amount of time that has passed in this case is extraordinary both for Vermont, but
especially for Iowa, Even less time was sufficient in United States v. Giambrone, 920 F.2d 176
(2d Cir. 1990) to have a notorious drug dealer’s indictment dismissed with prejudice, which was
affirmed by the Second Circuit. Similarly, Angelo has been deprived of his liberty for over nine
months for what amounts to a traffic ticket; clearly a violation of the Due Process Clause of the
Fihh Amendment, and he has been denied bail despite the fact that kidnappers and murderers
teaching school children to kill other children have received bail and/or had their indictments
dismissed due to a 10 day delay. This shows that Angelo’s Eighth Amendment right to bail was
violated, as well as his Sixth Amendment right to a Speedy Trial. In addition to these
Constitutional violations, this Court should not excuse nor countenance the Government’s clear
violations of §3161(j) and §3164, which specifically requires a trial within 90 days when the
Govemment asks to detain a defendant as a f1ight risk. The US Attomey for Iowa was in
constant contact with the US Attomey for Vermont, so both committed violations of §3161(])
and §3164. This Court should use its powers under Rule 48(b) to dismiss the Arrest Warrant.

III. The Arrest Warrant Should Be Dismissed with Prejudice

The only analysis this Court should be considering is whether to dismiss the Arrest
Warrant w or w_it_M prejudice as the four-fold violations of the Speedy Trial Act, the
Speedy Trial Clause, and the Due Process Clause cannot be ignored. Mr. Efthimiatos not only

qualifies for the quashing of his arrest warrant under the Speedy Trial Act because there has been

no indictment within 30 days of arrest, no arraignment, and no trial within 70 days as well as no

Case 3:13-Cr-00015-SI\/|R-HCA Document 313 Filed 01/07/19 Page 7 of 24

excludable time on the docket, he also qualifies for the dismissal of his future indictment (if any)
under the Fif`th Amendment for Due Process violations (see Betterman v. Montana, 136 S.Ct.
1609 (2016)) and the Speedy Trial Clause of the Sixth Amendment. Mr. Efthimiatos has been
held without bail for almost nine months for what amounts to a minor traffic ticket violation;
which is longer than the defendant in Dezeler was held, and the student that attempted to steal a
737 from the Orlando-Melbourne Airport only received 12 days in jail.

The DEA Agents who unlawfully seized, detained, and unlawfully searched Mr.
Efthimiatos’s airplane, found no drugs and did not have jurisdiction to do the FAA’s job. Mr.
Efthimiatos was not flying any passengers either, which means he does not need an Airman’s
Certificate, but, to cover up their unlawful acts, they created a crime where none existed so they
could arrest Mr. Efthimiatos. This is clearly unconstitutional based on the Supreme Court’s
decisions in Riley v. Calij?)rnia, 134 S. Ct. 2473 (2014), United States v. Wurz'e, 134 S. Ct. 999
(2014), The Sixth Amendment provides that “[i]n all criminal prosecutions, the accused shall
enjoy the right to a speedy and public trial.” U.S. Const. amend. VI. “If the government violates
this constitutional right, the criminal charges must be dismissed.” See, e.g., United States v.
Dowdell, 595 F.3d 50, 60 (lst Cir. 2010), citing Strunk v. United States, 412 U.S. 434, 439-40
(1973).

The multiple STA violations in this case are not a close call. However, any STA
violation requires dismissal of the indictment or the Arrest Warrant. To determine whether to
dismiss the case with or without prejudice, “the court shall consider, among others, each of the
following factors: (1) the seriousness of the off`ense; (2) the facts and circumstances of the case
which led to the dismissal; and (3) the impact of a []prosecution on the administration of this

chapter and on the administration of justice.” 18 U.S.C. §3162(a)(1). The Supreme Court has

Case 3:13-Cr-00015-SI\/|R-HCA Document 313 Filed 01/07/19 Page 8 of 24

further directed courts to consider the prejudice suffered by the defendant as a result of the delay.
See Um’ted States v. Taylor, 487 U.S. 326, 334 (1988) (“[T]here is little doubt that Congress
intended this factor to be relevant for a district court’s consideration.”); accord Um’ted States v.
Wilson, 11 F.3d 346, 352 (2d Cir. 1993); United States v. Kiszewski, 877 F.2d 210, 213 (2d Cir.
1989).

The punishment for this minor violation would likely have been for less time than Angelo
has already spent in detention in Vermont. The reasons for the delay rest squarely on the
shoulders of the Govemment and this Court. There is nothing here to indicate that Angelo or his
counsel played any part in holding up the process. Whether the Govemment or even a court itself
causes the delay, the outcome is effectively the same. See Giambrone, United States v. Bert, 814
F.3d 70 (2d Cir. 2016), and United States v. Tigano, 880 F.3d 602 (2d Cir. 2018), There is only
one federal government, and its actions unfortunately affect prosecutors Where the violation of
the STA is attributable to the prosecution, or even the court, “the allowance of []prosecution of
defendant[ ] for the charged offense[ ] would completely negate the beneficent purposes intended
to be accomplished by the Act in insuring timely trial of defendants, especially those
incarcerated pending trial as w[as] th[is] defendant[ ].” Rivas at 687. In consideration of the
above, this case should be dismissed li_th prejudice. See Giambrone at 182 and Bert at 87.

The Court should dismiss this case with prejudice in light of the Speedy Trial Act
violations. The Government has demonstrated its “truly neglectful” and “demonstrably
lackadaisical attitude” to Angelo’s rights. See Um‘ted States v. Taylor, 487 U.S. 326, 338 (1988)
(court may dismiss With prejudice in light of “truly neglectful attitude on the part of the
Govemment”); Giambrone at 180 (court may dismiss with prejudice in light of prosecution’s

“demonstrably lackadaisical attitude”). There is actually no excludable time on the Docket,

Case 3:13-Cr-00015-SI\/|R-HCA Document 313 Filed 01/07/19 Page 9 of 24

because he was never indicted, arraigned, or tried within the relevant time periods and Angelo
should have been released pursuant to §3164 after 90 days, and because this Court did not do any
test, let alone the balancing test required by §3161(h)(7)(A) and Zedner. Since this Court should
dismiss the Arrest Warrant based on Giambrone as well as Zedner, Angelo respectfiilly submits
Unz'ted States v. Montecalvo, 861 F. Supp. 2d 110 (E.D.N.Y. 2012) for the proposition that he
has been “punished” enough. As the Judge for the District of Rhode Island stated in United
States v. Fawster, 2013 WL 4047120 (D.RI. 2013) citing Montecalvo:
These consequences, exacerbated by the delay, have resulted in an adverse impact on
Defendant that likely exceeds the consequences that would have been imposed had this
matter proceeded to trial and a verdict of guilty been rendered~. Such adverse impact is a
factor tipping in favor of dismissal with prejudice. “The longer the delay, the greater the
presumptive or actual prejudice to the defendant, in terms of his ability to prepare for trial
or the restrictions on his liberty whether he is free on bail or not, [the delay] may
disrupt his employment, drain his financial resources, curtail his associations, subject him
to public obloquy, and create anxiety in him, his family and his friends.” Taylor at 340;
see Montecalvo at 120. When the delay leaves the defendant in the disadvantageous
position of charged but untried for an extended period, the circumstances tip toward
dismissal with prejudice. Giambrone at 182 (where defendant indicted but untried for
more than a year, dismissal with prejudice affirmed). Fawster at *4.
This disregard of Angelo’s straightforward speedy trial rights reveals, at a minimum, a
“truly neglectful attitude” on the part of the government that warrants dismissal with prejudice,
“'I'he responsibility for pursuing a prosecution lies entirely with the govemment.” Um'ted States
v. Bufalino, 683 F.2d 639, 646 (2d Cir. 1982). Where a defendant is detained on the
government’s request, its obligations under the Speedy Trial Act should be strictly enforced as
both §3161(j) and $3164 require. It is plain that the Govemment has dramatically deprioritized
its responsibilities under the Act in this case, Dismissal with prejudice is necessary to ensure
that the government solves this problem. “It is self-evident that dismissal with prejudice always

sends a stronger message than dismissal without prejudice, and is more likely to induce salutary

changes in procedures, reducing pretrial delays.” Taylor at 342.

Case 3:13-Cr-00015-SI\/|R-HCA Document 313 Filed 01/07/19 Page 10 of 24

For example, the Government may argue that the delay has not resulted in actual
prejudice to the Defendant. 'But, this ignores what the Government has ignored all along: that
Angelo has been detained at the Govemment’s request for almost 270 days awaiting trial for
what amounts to a traffic ticket or a minor probation violation (i.e., assume he drove to
Massachusetts instead of flying). When a defendant has been incarcerated for this long,
“whatever advantage the government might have derived by the lack of actual prejudice is
outweighed by the presumed suffering and disruption that the delay and detention caused the
defendant and the erosion of public confidence in the criminal justice process that such delay has
caused.” United States v. Golom, 2009 WL 2132618 (E.D.N.Y. July 13, 2009) (emphasis added);
(presumed prejudice to incarcerated defendant “Weighs in favor of dismissal with prejudice”);
see also Giambrone at 180-81 (affirming dismissal with prejudice even though “delays perhaps
did not prejudice [defendant] in terms of a loss of evidence” and where “the only prejudice”
articulated was that defendant was under indictment).

The Speedy Trial guarantee of the Sixth Amendment encompasses more than simply
ensuring a speedy “trial.” Rather, it was designed by the Framers, in part, “to reduce the lesser,
but nevertheless substantial, impairment of liberty imposed on an accused while released on bail,
and to shorten the disruption of life caused by arrest and the presence of unresolved criminal
charges.” United States v. Loud Hawk, 474 U.S. 302, 311 (1986) (emphasis added). See, also,
United States v. Ewell, 383 U.S. 116, 120 (1966) (Sixth Amendment guarantee of a speedy trial
“is an important safeguard,” to minimize anxiety and concern accompanying public accusation
and to limit the possibilities that long delay will impair the ability of an accused to defend
himself’) (emphasis added). As the Supreme Court stated in a unanimous decision dismissing

the indictment of a convicted killer, Rocky Moore:

10

Case 3:13-Cr-00015-SI\/|R-HCA Document 313 Filed 01/07/19 Page 11 of 24

Moreover, prejudice to a defendant caused by delay in bringing him to trial is not
confined to the possible prejudice to his defense in those proceedings lnordinate delay,
wholly aside from possible prejudice to a defense on the merits, may seriously interfere
with the defendant's liberty, whether he is free on bail or not, and . . . may disrupt his
employment, drain his financial resources, curtail his associations, subject him to public
obloquy, and create anxiety in him, his family and his friends. These factors are more
serious for some than for others, but they are inevitably present in every case to some
extent, for every defendant will either be incarcerated pending trial or on bail subject to
substantial restrictions on his liberty. Moore v. Arizona, 414 U.S. 25, 27 (1973), citing

United States v. Marion, 404 U.S. 307, 320-21 (1971).

The prejudice suffered by Angelo and his family in this case from his unlawful and
unconstitutional detention is palpable, and requires the Court to consider the prejudice that the
delay has caused the defendant, specifically his interest in (1) preventing oppressive pretrial
incarceration; (2) minimizing anxiety and concern on the part of the accused; and (3) limiting the
possibility that the defense will be impaired. See Barker at 532. The undeniable prejudice
suggested here is twofold. First, Angelo cannot present any defense while incarcerated, much
less his “best defense” as guaranteed by the Constitution. See, e.g., Holmes v. South Carolina,
547 U.S. 319, 324 (2006). Second, he is at risk of over serving a sentence for such a minor
infraction that he truly did not knowingly violate. But as stated above, the likelihood of this
Court considering a sentence other than time-served for this first-time offender whose case
presents no aggravating circumstances is slim. The Supreme Court has held that the presumption
that pretrial delay has prejudiced the defendant “intensifies over time.” Doggett, 505 U.S. at 651.
This is clearly a case of “presumptive prejudice.”

The incarceration of Angelo has been unconstitutionally oppressed, and now he has been
transferred once again to a remote and unfriendly place, far away from his family that
desperately needs him. lt should be noted that the leading Venue case in America, United States

v. Cabrales, 524 U.S. l (1998), also emanated from the Eighth Circuit. If Venue was not

appropriate for Vicki Cabrales who was a drug dealer that lived in Missouri but did her money

ll

Case 3:13-Cr-00015-SI\/|R-HCA Document 313 Filed 01/07/19 Page 12 of 24

laundering in Florida, then clearly Angelo has done nothing in Iowa, not even his alleged
probation violation.

Angelo is extremely anxious and desperate to get home because he does not know what is
going to happen with his family in his absence or with this case, He has not been granted bail,
remains incarcerated, and his Arrest Warrant has not been quashed despite the obvious violations
of the Speedy Trial Act in the Vermont case, including both §3161(j) and §3164, along with the
more traditional Speedy Trial Act violations described above all of which require the Iowa Arrest
Warrant to be quashed.

IV. Conclusion

In view of all of the above, it is respectfully requested that the Arrest Warrant filed
against Angelo be dismissed with prejudice, and he be released in Iowa as soon as he arrives.

WHEREFORE, it is requested that the Court be informed of the present motion and that
the same be granted thereby dismissing the Arrest Warrant against Angelo Efthimiatos with

prejudice.

Respectfully submitted

/s/ Nancy Dellamonte
Nancy Dellamonte

3710 acute 30
sudbury,vT 05733
914-274-1678

12

Case 3:13-Cr-00015-SI\/|R-HCA Document 313 Filed 01/07/19 Page 13 of 24

EXHIBIT
ONE

Iowa Arrest Warrant

 

Case 3:13-Cr-00015-SI\/|R-HCA Document 313 Filed 01/07/19 Page 14 of 24
Case 3:13-er-00015-SMR-HCA Document 301 Fr|ec| 04112/18 Page 1 of l

:`\0 1143 (ltc\'. ||.F|l} Anest\'~’:lrnu:l

UNITED STATES Dls'rluc:'r Colini“ _
F°"“‘° nunn 12 P z= us

Southern [Jislriel o|` lowu

United Slates ofAmericn

 

v. j
) gmc No_ 3:13-er-00015

)

l

ANGELO PETER EFTH\M|ATOS §

Dr_j)?,'nr!nnt
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMAN})E|) to arrest and bring before a United Suucs magistralejudge without unnecessary delay

dinner of person to be arrestch Ange|g peter E{thimiatos _- __ w __l _ ______-ih ,
who is accused of'nn offense or violation biased on the foliowing document filed with the eourt:

 

Cl lndictmem i.'.l Supersedinglndiclmenl Cl Inl`onnatiou EI Superscdinglnfonnation C'.l Comp|aint

El Probrnion Violation Petition [7{ Supervised Re|euse Viohnion Pelition lj \"io|alion Nolice E`f Order oi"lhe Court

This offense is briefly described as f`oiiows:

Supervised Release Violatien (see pelitlon).

l)ate: Udilgtgg_‘l_§”____ n____|ssued by U.S. |;)istrict dodge Slephaoie |\t|. Rose

fssning qg?i:;er '.r signature

WAR|{.¢`\.\'T lSSUiil}

Cin and stote: D__E_l_\_»'_e_r]p_gr_§. |cw_a____
]UI|N § ('fll_lil'l`lili. Cicrk

. . "r .
ny balm:..ll,".\l’.. {;,.a£.¢.u

 

Return

l)\l'\:t\r\|)l-t

-»__`____/
This warrant was received n (¢tr.-n-) _ C(ft'Z.-A'i'§ _`_ , and lhe person was arrested on (¢.’:ne) r__¢__t%”§~/,[Z
al (city nndstnn:) fq,_,\_{"l g n L/‘f .
_ _..__._1_ _.h__ y .. ,_..______.

uaw _"'f[';»/_te__ __ _ £ W /]/%////

.'lrresn'ng ojicr"'r ‘s signature

 

 

SDM>'M/i 5€<<»- __/\/_’l- _/)..'/s!.a@_[_wn-

l’rr`nh'n' nnnn' and title

 

 

Case 3:13-Cr-00015-SI\/|R-HCA Document 313 Filed 01/07/19 Page 15 of 24

EXHIBIT
TWO

Vermont Complaint

 

Ca$€ ala-geosiseitsost actionsnationale/agent116 Of 24

Ao 91 (Rev. linn criminal complaint U-S' 015 TFUCT COURT
==== ,,=________g;g=LMHMH

UNITED STATES DISTRICT COURT F"~ED

 

 

 

for the Zi]ia APR le nn io¥ 23
District of Ven'nont CLERK
United States of America ) gY
v. _; ease L
No
Ange|o Peter Efthlmiatos ’
§ 2a 8-\~\3~3%’
)
)
Defendam(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of Apn'l 9-10. 2018 . in the county of RU"Snd in the
District of Vermont , the defendant(s) violated:
Code Section v Qliénse Description
y knowingly and willfully sewing in any capacity as an airman operating an
49 USC 46317 aircraft ln air transportation without an airman's certificate authorizing him to

serve in that capacity. to wit. serving as the pilot of a Piper Alrcrat‘t. tail
number N4563F, without a certificaan authorizing him to serve as the pilot of
such plane.

This criminal complaint is based on these facts:
See Attached Aftidavit

d Continued on the attached shch ' ' M/

Complainant 's signature

DEA Speciai Agent Brandon Hope
Prinred name and title

Sworn to before me and signed in my presence. -

Date: 04/1 0/2018 _

    

Hon. John M. Conroy. U.S. Magistrat

City and sme; Buriington. Vermont
Printed name and title

Case 3:13-Cr-00015-SI\/|R-HCA Document 313 Filed 01/07/19 Page 17 of 24

EXHIBIT
THREE

Vermont Indictment

Case 3:13-Cr-00015-SI\/|R-HCA Document 313 Filed 01/07/19 Page 18 of 24
Case 2:18-cr-00049-cr Document 10 Filed 04/26/18 Page 1 of 2

U.S. Di$TiiiCT COUR
DlSTRlCT OF \'EiiMU.‘iTT
FiLED

UNITED STATES DISTRICT COURT
FOR THE

   

DISTRICT 0F VERMONT 2313 AFR 25 PH 2= 52
Y U

UNITED sTATES OF AMERICA ) o oi€i»‘tlx stretch

§ No. 2.» iS'CrJ+C'},[

V.

) (49 U.s.C. § 46306)

ANGELO EFTPHMLATOS )
MTME_N_I
The Grand Jury charges:
COUNT 1

l. At all times relevant to the indictment

a. The Federal Aviation Administration (“FAA”), an agency of the United
States Departmcnt of Transportation, was responsible for the safety of all persons occupying and
operating domestic aircraft This agency was timber responsible for certifying and regulating the
pilots of civil aircraft The FAA discharged this responsibility by issuing regulations that, among
other things, determine the qualifications of domestic pilots. Speciiica]ly in order to lawtillly
pilot a civil aircraft, an individual must obtain an FAA Pilot Certilicate.

b. On or about July 1, 2014, the FAA revoked ANGELO EFTHIMlATOS’s
pilot certificate, number 3212215. The revocation order advised ANGELO EFTHIMIATOS that
no iiiture application for an airman’s certificate would be accepted by the FAA and that his
certificate was revoked for life.

c. Between in or about January 2018 and in or about March 2018, on at least
four separate occasions, ANGELO ETHIMIATOS purchased fuel for aircraft in preparation for

flight or after landing at the Rutiand-Southem Vermont Regional Airport (RU'I`) in North

Case 3:13-Cr-00015-SI\/|R-HCA Document 313_ Filed 01/07/19 Page 19 of 24
CaSe 2:18-cr-0004Q-er Doeument 10 Filed 04/26!18 Page 2 of 2

Clnrendon, Vermont The fuel purchases included purchases for a Piper aircraft with tail number
N4563F.

d. In the Spring of 201 S, N4563F made multiple trips of short duration, otten
traveling late at night between small airports like Newport State Airport in Rhode Island (UUU),
Nantucket Airport in Nantucket, MA (ACK) and Rutland-Southern Vermont Regional Airport
(RUT) after those airports had closcd. ANGELO EFI`HIMIATOS acted as a pilot for at least
some of these trips.

2. Between on or about April 9, 2018 and on or about April 10, 2018, in the
District of Vermont and elsewhere, the defendant ANGELO EFTHIMIATOS knowingly and
willfully served in any capacity as an airman without an airman’s certificate authorizing him to
serve in that capacity, in that he piloted N4563F from Nanrncket, MA (ACK) to Nortb
Clarendon, Vermont (RUT).
(49 U.S.C. §46306(b)(')'))

A TRUE BILL

    

FOREP E`RSON

\ gaston trw le gayle
c`d RJSTINA E. NOLAN (EAPO)

United States Attomey

Burlington, Vermont

April 26, 2018

 

Case 3:13-Cr-00015-SI\/|R-HCA Document 313 Filed 01/07/19 Page 20 of 24

EXHIBIT
FOUR

Current Iowa Docket

 

.Case 3:13-Cr-00015-Sl\/|R-HCA Document 313 Filed 01/07/19 Page 21 qj€|§

MED,CJAATY

U.S. District Court
Southern District of Iowa (Davenport)

CR|M|NAL DOCKET FOR CASE #: 3:13-cr-00015-SMR-HCA-1

Case title: USA v. Efthimiatos et al Date Filed: 03/19/2013
Other court case number: 2:18-cr-00136 District of Vermont Date Terminated: 06/19/2014

(Burlington)

Magistrate judge case number: 3:13-mj-00003-TJS

 

Date Filed

Docket Text

 

02/20/2013

#

 

COMPLA|NT filed by USA as to Angelo Peter Efthimiatos signed by Magistrate
Judge Thomas J. Shields. (dmh) [3:13~mj-00003-TJS] (Entered: 02/20/2013)

 

02/20/2013

Judge update in case as to Angelo Peter Efthimiatos. Magistrate Judge Thomas
J. Shields added. (dmh) [3:13-mj-00003-TJS] (Entered: 02/20/2013)

 

02/20/201 3

Case unsealed as to Angelo Peter Efthimiatos. (dmh) [3:13-mj-00003-TJS]
(Entered: 02/20/2013)

 

02/20/2013

Arrest of Angelo Peter Efthimiatos. (dmh) [3:13-mj-OOOO3-TJS] (Entered:
02/20/2013)

 

02/20/201 3

lN

Minute Entry for proceedings held before Magistrate Judge Thomas J. Shields.
lnitial Appearance as to Defendant Angelo Peter Efthimiatos held on 2/20/2013.
Attomey Diane He|phrey appeared for Defendant. Preliminary Hearing set for
2/25/2013 at 09:30 AM in Davenport - Room 140 - 1st F|oor before Magistrate
Judge Thomas J. Shields. Detention Hearing set for 2/25/2013 at 09:30 AM in
Davenport - Room 140 - lst Floor before Magistrate Judge Thomas J. Shields.
(Court Reporter FTR Gold-140) (dmh) [3:13-mj-00003-TJS] (Entered:
02/20/2013)

 

02/20/2013

ORAL MOT|ON for Detention by USA as to Angelo Peter Efthimiatos. (dmh)
[3:13-mj-00003-TJS] (Entered: 02/20/2013)

 

02/20/201 3

TEMPORARY ORDER OF DETENT|ON as to Angelo Peter Efthimiatos. Signed
by Magistrate Judge Thomas J. Shields on 2/20/2013. (dmh) [3:13-mj-00003-
TJS] (Entered: 02/20/2013)

 

02/22/201 3

ltd

TEXT ORDER. Due to inclement weather conditions, and the need for
witnesses to travel from out of town, the preliminary and detention hearing for
Defendant Angelo Peter Efthimiatos is continued from February 22, 2013 to
February 25, 2013 at 9:30 a.m., at the U.S. Courthouse, Davenport, before
Magistrate Judge Thomas J. Shields. Signed by Magistrate Judge Thomas J.
Shields on 2/22/2013. (dam) [3:13-mj-00003-TJS] (Entered: 02/22/2013)

 

02/25/201 3

Minute Entry for proceedings held before Magistrate Judge Thomas J. Shields:
Preliminary Hearing as to Angelo Peter Efthimiatos held on 2/25/2013. Court
finds PC for the issuance of the criminal complaint and arrest of the defendant
(Court Reporter Linda Egbers.) (bp) [3:13-mj-00003-TJS] (Entered: 02/25/2013)

 

02/25/201 3

 

 

Minute Entry for proceedings held before Magistrate Judge Thomas J. Shields:
Detention Hearing as to Angelo Peter Efthimiatos held on 2/25/2013. (Court
Reporter Linda Egbers.) (bp ) [3:13-mj-00003-TJS] (Entered: 02/25/2013)

 

 

 

Case 3:13-Cr-00015-Sl\/|R-HCA Document313 Filed 01(07/19 Pa e

22 Of 24
thce. (Attachments: # 1 Case law, # 2 Enve odified on 5/4/2015

(rmj). (Entered: 05/04/2015)

opes) (rmj)

 

05/22/201 5

N
CD
01

REPLY to Motion by Angelo Peter Efthimiatos re 2§4 MOTION to A|ter/Amend
Judgment (bp ) (Entered: 05/22/2015)

 

06/02/2015

l\)
01
O)

EMERGENCY MOTION to Sign Amended _2‘|_2 @ Judgment and Commitment
Order by Angelo Peter Efthimiatos. Responses due by 6/12/2015 (bp )
(Entered: 06/02/2015)

 

06/03/201 5

N
q

NOTlCE as to Angelo Peter Efthimiatos. (bp ) (Entered: 06/03/2015)

 

06/08/2015

N
C)
CO

NOTlCE as to Angelo Peter Efthimiatos re 2§_6_ MOT|ON to Amend/Correct
B Judgment, (bp ) (Entered: 06/09/2015)

 

06/23/201 5

N
0
';.'E

 

lN|TlAL REV|EW ORDER filed in 4:15-cv-00045. For the reasons set forth in
the written order, the 2255 Motion (1) is DEN|ED. Outstanding motions on the
civil docket ((3)l (4), (5), (6)) and this criminal docket ( 253 , 2§_6_) are DEN|ED
as moot. Signed by Judge Stephanie M. Rose on 6/23/2015. (DT) (Entered:
06/23/2015)

 

06/25/201 5

N
_\

Judgment filed in 4:15-cv-45 as to Angelo Peter Efthimiatos. (sc) (Entered:
06/25/2015)

 

08/05/2015

N
`|
w

NOTlCE OF APPEAL ***Original filed in the 8th CCA on 7/13/15*** by Angelo
Peter Efthimiatos re _2__7_0 .`E;-f` Order on Motion to A|ter Judgment,, Order on

Nlotion to Amend/Correct,. (don, ) (Entered: 08/05/2015)

  

 

08/05/2015

N
N
.|>

NOT|F|CAT|ON OF APPEAL and NOA Supp|ement by District Court Clerk to
USCA as to Angelo Peter Efthimiatos yre 213 Notice of Appeal - Final Judgment
filed on 8/5/2015 (don, ) (Entered: 08/05/2015)

 

03/01/2016

N
_`l
O"l

EXH|BlT WlTHDRAWAL LETTER to John L Lane. Withdrawa| of Exhibits due
by 3/31/2016. (Attachments: # 1 Receipt for Exhibits) (bp ) (Entered:
03/01/2016)

 

03/01/2016

EXH|BIT WlTHDRAWAL LETTER to C|ifford R Cronk, l||. Withdrawa| of Exhibits
due by 3/31/2016. (Attachments: # _'l_ Receipt for Exhibits) (bp ) (Entered:
03/01/2016)

 

03/10/2016

EXHlB|TS RECE|VED by John L Lane. (bp ) (Entered: 03/‘| 0/2016)

 

03/10/2016

EXHlB|TS RECE|VED by Clif'ford R Cronk, ll| (bp ) (Entered: 03/10/2016)

 

12/07/2017

ORDER on Status Report and issuance of a Summons as to defendant Angelo
Peter Efthimiatos. Signed by Judge Stephanie M. Rose on 12/7/2017. (bp )
(Entered: 12/07/2017)

 

12/07/2017

 

Summons issued in case as to Angelo Peter Efthimiatos. Hearing set for
1/17/2018 10:00 AM in Davenport - Room 120 - 1st Floor before Judge
Stephanie M. Rose. (bp ) (Main Document 288 replaced on 1/16/2018) (bp).
(Entered: 12/07/2017)

 

12/27/2017

***CJA Attomey Appointment accepted by Attomey Andrea D Mason for Angelo
Peter Efthimiatos. (bp) (Entered: 12/27/2017)

 

01/03/2018

 

Summons Retumed Executed on 01/02/18 as to Angelo Peter Efthimiatos. (bp)
(Entered: 01/03/2018)

 

01/17/2018

 

 

 

Minute Entry for proceedings held before Judge Stephanie M. Rose: Initia|
Appearance - Violation Proceedings of Supervised Re|ease as to Angelo Peter

 

 

Cas

3 3'13 Crig%?nlmiaclos

30€23

01/07/19 gcounseHCourt

Q|Qo on Wlw§be|r§. V§ieri:la nwas appoint<§g

Reporter Linda Egbers. ) (kmc) (Entered: 01 /1 7/2018)

 

01/17/2018

231

Minute Entry for proceedings held before Judge Stephanie M. Rose: Status
Conference re BZ Order on Status Report as to Angelo Peter Efthimiatos held
on 1/17/2018. (Court Reporter Linda Egbers.) (kmc) (Entered: 01/17/2018)

 

01/17/2018

CJA 23 Financial Affidavit by Angelo Peter Efthimiatos. (kmc) (Entered:
01 /1 9/201 8)

 

01/17/2018

 

ORDER FOR APPOlNTl\/IENT OF COUNSEL as to Angelo Peter Efthimiatos.
Signed by Judge Stephanie M. Rose on 1/17/2018. (kmc) (Entered:
01/19/2018)

 

01/19/2018

 

ORDER MOD|FY|NG THE CONDlTlONS OF SUPERV|SED RELEASE as to
Angelo Peter Efthimiatos. Signed by Judge Stephanie M. Rose on 1/19/2018.
(kmc) (Entered: 01/20/2018)

 

01/20/2018

 

EXHlB|T AND WlTNESS L|ST as to Angelo Peter Efthimiatos in re 29_1 Status
Conference. (kmc) (Entered: 01/20/2018)

 

01 /20/201 8

 

EXHlB|TS RECE|VED by Andrea D Mason re M . (kmc) (Entered:
01/20/2018)

 

04/121201 8

 

|V|OT|ON for Revocation of Supervised Release as to Angelo Peter Efthimiatos,
MOT|ON for Warrant for Offender Under Supervision as to Angelo Peter
Efthimiatos (Hauf, Kari) (Entered: 04/12/2018)

 

04/12/2018

 

ORDER granting Z§§. ill |V|otion for Warrant for Offender Under Supervision as
to Angelo Peter Efthimiatos. Signed by Judge Stephanie M. Rose on 4/12/2018.
(dmh) (Entered: 04/12/2018) ,

 

 

10/15/2018

 

Emergency Petition for a Writ of Mandamus, Dec|aratory Judgment and
injunctive Relief filed with the 8th Circuit Court of Appea|s as to Angelo Peter
Efthimiatos. (bp) (Entered: 10/22/2018)

 

10/16/2018

TRANSCR|PT of Proceedings as to Angelo Peter Efthimiatos re §1 Status
Conference held on 1-17-18 before Judge Rose. Tape/Page No(s): 1-38. Court
Reporter/`l'ranscriber Linda Egbers, Te|ephone number 563-884-7737.
Transcript may be viewed at court public terminal or purchased through Court
Reporter/Transcriber before deadline for Release of Transcript Restriction. After
that date it may be obtained through court reporter, Clerk's Ochel or PACER.
Redaction Request due 11/9/2018. Redacted Transcript Dead|ine set for
11/19/2018. Release of Transcript Restriction set for 1l17/2019. (Egbers, Linda)

(Entered : 10/16/2018)

 

1 0/22/201 8

 

Judgment from the 8th Circuit Court of Appea|s as to Angelo Peter Efthimiatos
re M Notice (Other). Petition for writ of mandamus has been considered by
the court and is denied. (bp) (Entered: 10/22/2018)

 

10/22/2018

 

l\/|ANDATE from the 8th Circuit Court of Appea|s as to Angelo Peter Efthimiatos.
(bp) (Entered: 10/22/2018)

 

11/19/2018

Arrest of Angelo Peter Efthimiatos in District of Vermont. (dmh) (Entered:
11/20/2018)

 

12/12/2018

Emergency Petition for Dec|aratory Judgment and lnjunctive Relief as to Angelo
Peter Efthimiatos. Responses due by 12/19/2018. (Attachrnents: # 1 lt
Exhibits) (bp) (Entered:12/13/2018)

 

 

12/21/2018

 

 

Rule 5(c)(3) Documents Received as to Angelo Peter Efthimiatos from the

 

Case 3:13-Cr-00015-Sl\/|R-HCA Document 313 Filed 01/07/19 Page 24 of 24

 

alert martindale
Ba;dd;tts gissel >

SHlP DATE: 03JAN19
ACTWGT'.’|

ORlGli\l lD;EHTA {850) 408-?000 OOBL
CAD: 55085905?'1?\154040

JGSEPH CASTAGNG

westcott PLAZA
35 retreat tate
Avcn et canal
curran ames us

TO JOHi§§ S. COURT§ZR, CLERK OF COURT

Bll.l. SENDER

 

 

 

UNlTED STATES DiSTRlCT COURT §§
SOUTHERN i`)l€iiRlCT OF lOWA §
123 E§`\ST WAL§‘§§§}T STREET, SUlTE 300 §
DES P§llOlNES lA §§0309 m
iga/si salient REF;
DEPT;
llllllllilll l§llll§ lllllllllll illllllllllllllllllllllllllllllllll

m
newsomin

 

.l.

 

FRt - 04 JAN estop
7.?41 09§§ §890 emanath overstater
503%9

;<H o l\A tit

l l

     

WWW,..MM.,

 

 

